COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 DANIEL ANCIRA,                                   §
                                                                  No. 08-11-00325-CR
                              Appellant,          §
                                                                     Appeal from the
 v.                                               §
                                                                   112th District Court
 THE STATE OF TEXAS,                              §
                                                                 of Upton County, Texas
                              Appellee.           §
                                                                 (TC# 08-09-U909-SAC)
                                                  §


                                  MEMORANDUM OPINION

       Appellant, Daniel Ancira, pleaded guilty to the offense of sexual assault of a child.

Appellant now appeals the trial court’s adjudication of guilt entered after the trial court found that

Appellant had violated the conditions of his deferred-adjudication community supervision.

       The conditions of Appellant’s community supervision permitted Appellant to have access

to the sexual assault victim for the purpose of visiting and checking on the progress and welfare of

his child. However, the conditions of community supervision also barred Appellant from having

any contact with the victim or any children younger than age seventeen.

       After learning that Appellant had contact with the victim, including sexual contact, the

State filed a motion to adjudicate Appellant for violating the conditions of his community
supervision. The trial court found the violations to be true, adjudicated Appellant, sentenced him

to eight years’ confinement, and assessed a $1,500 fine.

       In his sole point of error, Appellant asserts that the conditions of his deferred-adjudication

community supervision violated his due-process rights because they were so misleading and

ambiguous that a reasonable person could not discern the activity which would violate them. The

State has confessed error and joins in Appellant’s prayer that the cause be reversed and remanded.

We vacate the original submission date for this case and sustain Appellant’s sole issue.

                                         CONCLUSION

       The trial court’s judgment is reversed and the cause is remanded for further proceedings.



                                              GUADALUPE RIVERA, Justice
March 20, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                 2